DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 6-8 are is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nakanishi et al (US 208/0333681).  Claim 1, directed to a method of cleaning a hollow fiber membrane system, the system having a feed tube within a hosing and within the module, e.g. extending to the upper fixing member, and air diffuser at the bottom of the module and the hollow fiber vertically arranged and potted at an upper, the method of washing the hollow fiber incudes washing with bubbling wash in which gas in injected from the diffusion member, and further backwashed with treated water.  All the elements in the structure of the hollow fiber membrane module I in claims 1 and 8 are disclosed in disclosed in Nakanishi et al (see figures 1-3, elements 5 (water conduit) , 14 (membranes, hollow fibers), 9 (water flow into the conduit),  13 (membrane vessel) fixing member (3), treated water chamber and treated water outlet conduit (elements 13A and 51), air diffusion member (4, 43), (ejection holes(54)( see description of figures 1-3).  The process steps are further disclose the step of bubbling gas into the fed water in the vessel (paragraphs [0074]-[0076], [0091]); and the step of backwashing (Figures 22-27, and paragraphs [0145], [0149]). Therefore since the gas can be injected in the water to be filtered, and backwash is performed after water filtering, the reference therefore teaches combining the .
Claim 8, directed to the system requires the elements discussed above in the system, and further requires a drainage port in the lower part of the vessel, which port is disclosed in Nakanishi et al (element 12); and a gas introduction means connected to the raw water conduit (Figures 1 and 2, elements 33, 8, 5, and 30, 33); e.g. the gas source 30 is provided with conduits and valves to direct the gas into the water supply conduit (paragraph [0063], [0096], [0097], and [0107]).
As to claim 2, performing filtration an further backwash is disclosed in this reference (see figures cited above), this reference also recites injecting gas with the fed water in pipe (5), therefore, the backwash is after the bubbling  or at the same time, e.g. for cleaning the membrane.
As to claim 3, discharging the backwash water through the lower chamber and drain (12) is disclosed (paragraphs [0134], [0147], an [0152]), in all the cleaning instances, the gas is removed through port (11, and the discharged water is removed through port (12).
As to claim 4, is covered by the discussion of claim 2 above, e.g. if the bubbles and feed water are provided together for the filtering step, the backwash is performed after the filtering step or after the gas bubbling is performed by the gas in the water.
As to claim 6, the module in Figs 1 and 2 lacks a second fixing member at the bottom of the membrane module.
As to claim 7 (see structure in Fig. 2 (elements 13C, and element (5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Nakanishi et al (US20180333681) as applied to claim 1 above, and further in view of Bartels et al (US 2003/0150807).  Nakanishi et al, discloses the backwashing the membrane with a gas flow or gas and water mixture directed in the permeate discharging conduit (see elements 31, 53, 51 and paragraphs [0089]). The use of permeate is not disclosed in this reference as part of the invention; however, it is known in the art as acknowledged by this reference (paragraphs [0004]).  Backwashing with the addition of chemicals is not disclosed by Nakanishi et al. Bartels teaches the backwashing process for hollow fiber membranes and further suggest the addition of chlorine, citric acid, etc. to the backwash water (Table 1, paragraphs [0006], [0007], [0043], [0185]).  Therefore, it would have been obvious to one skilled in the ordinary art at the time this invention was made to use filtered water as backwash water or raw waste in combination with gas, and further add chlorine or other agent depending on the type of contaminant present in the membrane, as suggested in Bartels.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference 2013/02138877teached membrane clearing by liquid permeate backwash.  The . 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779